Order of the Appellate Term of the Supreme Court, First Department (Parness, J. P., McCooe and Freedman, JJ.), entered April 22, 1996, which, in an action to recover unpaid insurance premiums, reversed an order of the Civil Court, New York County (Kibbie Payne, J.), entered November 22, 1993, denying plaintiffs motion for summary judgment, and granted the motion, unanimously affirmed, with costs.
The affidavit of plaintiffs officer, together with the supporting documentation, competently established the issuance of the policy to defendants and the amount of premium owed (see, Family Coatings v Michigan Mut. Ins. Co., 170 AD2d 816). Defendants’ claim that a broker fraudulently induced them into switching policies was properly rejected by Appellate Term on the ground that there was no evidence that the broker was acting as plaintiffs agent (cf., Incorporated Vil. of Pleasantville v Calvert Ins. Co., 204 AD2d 689). Further disclosure cannot avail defendants. Concur — Rosenberger, J. P., Nardelli, Mazzarelli, Andrias and Saxe, JJ.